Title: To James Madison from John R. Livingston, 29 October 1804
From: Livingston, John R.
To: Madison, James


Letter not found. 29 October 1804. Acknowledged in JM to Livingston, 5 Nov. 1804, as complaining that a draft drawn on the amount due Livingston for a claim against Great Britain under the Jay treaty had been protested.
In 1971 this document was in DNA: RG 76, Preliminary Inventory 177, entry 180, Great Britain, Treaty of 1794 [Art. VII], British Spoliations, 1794–1824. In 2006 it could not be found.
